Exhibit 10.1

Mr. Kris Sennesael
3025 N. 50th St.
Phoenix, AZ 85018

December 8, 2008

Dear Mr. Sennesael,

On behalf of SMSC (the “Company), I am pleased to offer you the position of Vice
President and Chief Financial Officer. This position will be based in our
Corporate Headquarters located in Hauppauge, NY and reports directly to
Christine King, CEO. This offer is subject to background check verifications by
a third party provider.

In return for your contributions you will receive and be eligible for the
following:

Annualized Base Salary
You will be paid at the bi-weekly rate of $11,538.46, which is equivalent to
$300,000.00 on an annual basis.

New Hire Inducement Stock Options
An SMSC stock option grant of 100,000 SMSC shares which vests over five years at
one-fifth of the option shares per year will be granted and valued based on the
closing price per share of SMSC common stock on the NASDAQ on your first day of
employment. You will be required to execute the Company’s standard form stock
option agreement to receive these options.

Annual Stock Appreciation Rights Award
The Company shall grant to you 75,000 stock appreciation rights (“SARS”) on an
annual basis which will be awarded quarterly on the same schedule as such grants
are made to the Directors of the Company pursuant to the terms and conditions of
the plan from which such grants are made. The first such grant of 18,750 SARS
will be granted in January 2010. 25% of each such SAR grant will vest on each of
the first four anniversaries of the grant date of such SAR provided you continue
to remain employed by the Company on each of the applicable vesting dates.
Notwithstanding anything herein to the contrary, from time to time, the Board or
the Compensation Committee, in its sole discretion may modify the grant to
include a partial or total substitution of alternative equity based instruments.

Incentive Plan
You will be eligible to participate in the Management Incentive Bonus Plan (the
“Plan”) on the first day of the Company’s fiscal quarter immediately following
your hire date with an annual at-plan incentive bonus target of 75% of your base
salary. Generally, one-half of any earned incentive bonus is paid in restricted
stock. Twenty-five percent (25%) of the restrictions on this award are removed
one year after the date of grant, another 25% after two years and the remaining
50% after three years. Generally, one-half is paid in cash.

Sign-on Bonus
Effective on your start date, the Company shall grant to you restricted stock
with an intrinsic value, calculated as of the date of grant, of $100,000, 25% of
which will vest on the second anniversary of the date of the grant, 25% of which
will vest on the third anniversary of the date of the grant and 50% of which
will vest on the fourth anniversary of the date of the grant, provided, in each
case, that you remain employed by the Company through the applicable vesting
date.

Incentive Savings & Retirement Plan
You will be eligible to participate on the first of the month following the
completion of three months of employment. At that time, you can contribute up to
100% of salary (highly compensated employees — 12%) per pay period up to a
maximum annual contribution as defined by law. Employees who are considered
highly compensated will be informed at the time of eligibility. SMSC contributes
66 2/3% for each $1.00 you contribute up to 6% of your eligible compensation.
The employer matching contribution will be invested in SMSC Company Stock. This
program is a “before-tax” program, also known as a “401(k)” Plan, which allows
employees to save before-tax dollars on a favorable basis.

Group Insurance Benefits
SMSC provides a full range of health and welfare “flex” benefits. There is a
contributory fee for some of the insurance coverages; however, the major costs
of these coverages are assumed by the Company. Elected group benefits commence
on your first day of employment. A Summary of Benefits is enclosed.

Executive Disability
You will be eligible for Company paid Individual Executive Disability Income
Insurance (up to 1/3rd of salary), subject to physical exam and obtaining
underwriting. This is in addition to the LTD plan provided under the “flex”
benefits program.

Paid Vacation
Vacation is accrued monthly to provide for an accrual rate of twenty (20) days
per year or four (4) weeks per year.

Paid Holidays
Eleven (11) paid holidays per year based on the Company’s current holiday
schedule.

Educational Assistance
The Company will pay tuition for job-related degree or advanced degree courses
in accordance with the provisions of the Company’s Tuition Reimbursement
Program.

Executive Severance Benefit (the “Executive Benefit”)
You will be eligible for the Executive Severance Benefit under the SMSC
Severance Plan (the “Plan”), a copy of which is enclosed with amendments, but
with a benefit equal to one year’s salary upon the occurrence of required
“Relocation” as defined in Section 9(a) of the Plan or “Other Events” as defined
in Section 9(c) of the Plan. Except for the amount of the severance benefit,
your severance benefits, including without limitation the timing and manner of
any payments, will be governed by the terms and conditions of the Plan. In the
event of a Change in Control as defined in the Severance Plan, notwithstanding
any provisions of the Severance Plan to the contrary, you shall become 100%
vested in all of your outstanding stock options and stock appreciation rights
awards.

Executive Relocation Program
The Company will reimburse you for typical costs of relocation including a
guaranteed buy-out and home sale incentive for your home in Phoenix, AZ. In
addition, the Company will fully tax protect reportable, non-deductible income
resulting from relocation payments to you or on your behalf. In the event you
voluntarily leave the Company’s employ on or before four years from the first
date of your employment, you will be required to immediately pay to the Company,
based on the schedule below, the applicable portion of the total of the
relocation costs paid to you or on your behalf, including tax protection
payments, which were reportable income to you. The taxable relocation costs will
be earned out at a rate of 25% of the total of the expenses for each completed
year of service following your hire date. For example, if the sum of the taxable
relocation costs paid to you is $100,000 and you voluntarily resign two years
after your hire date or you are terminated for cause including unsatisfactory
job performance, you will have earned out 50% of the total taxable relocation
costs ($50,000). In this example, you would be obligated to repay the unearned
50% portion of the taxable relocation costs ($50,000). The relocation benefits
are administered through Paragon Relocation Resources. A detailed Relocation
Benefits Guide is enclosed for your perusal. Your acceptance of this offer will
serve to acknowledge that you understand and agree to your obligation in
exchange for relocation assistance.

Section 409A Compliance

(i) The intent of the parties hereto is that payments and benefits under this
offer letter comply with Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations promulgated thereunder (the “Code”) (except to the
extent exempt as short-term deferrals or otherwise) and, accordingly, to the
maximum extent permitted, this offer letter shall be interpreted to be in
compliance therewith.

(ii) It is intended that each installment, if any, of the payments and benefits,
if any, provided to you under this Agreement shall be treated as a separate
“payment” for purposes of Section 409A of the Code. Neither the Company nor you
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section 409
of the Code.

(iii) All reimbursements and in-kind benefits provided under this offer letter
(including, the provision of relocation benefits pursuant hereto) shall be made
or provided in accordance with the requirements of Section 409A of the Code to
the extent that such reimbursements or in-kind benefits are subject to
Section 409A of the Code. All expenses or other reimbursements paid pursuant
hereto that are taxable income to you shall in no event be paid later than the
end of the calendar year next following the calendar year in which you incur
such expense or pay such related tax. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A of the Code, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit and
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

Miscellaneous Provisions
Your eligibility to participate in the various compensation and benefits plans
offered by the Company, including without limitation the MIP Plan, is subject to
your compliance with the terms and conditions of each plan. The Company retains
sole and absolute discretion to modify, amend or terminate any such compensation
and benefit plans at any time.

This offer letter shall be governed by and construed in accordance with the laws
of the State of New York, without reference to its principles of conflicts of
law. This offer letter, the documents referenced herein, and any other documents
you execute upon commencing employment shall constitute the entire agreement
among the parties hereto with respect to your employment hereunder, and
supersedes and is in full substitution for any and all prior understandings or
agreements with respect to your employment. This offer letter may be amended
only by an instrument in writing signed by the parties hereto, and any provision
hereof may be waived only by an instrument in writing signed by the party or
parties against whom or which enforcement of such waiver is sought. The failure
of any party hereto at any time to require the performance by any other party
hereto of any provision hereof shall in no way affect the full right to require
such performance at any time thereafter, nor shall the waiver by any party
hereto of a breach of any provision hereof be taken or held to be a waiver of
any succeeding breach of such provision or a waiver of the provision itself or a
waiver of any other provision of this offer letter. Any provision of this offer
letter (or portion thereof) which is deemed invalid, illegal or unenforceable in
any jurisdiction shall, as to that jurisdiction and subject to this section, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions thereof in such
jurisdiction or rendering that or any other provisions of this offer letter
invalid, illegal, or unenforceable in any other jurisdiction.

Any disagreement, dispute, controversy or claim arising out of or relating to
this Agreement or the interpretation hereof or any agreements relating hereto or
contemplated herein or the interpretation, breach, termination, validity or
invalidity hereof shall be settled exclusively and finally by arbitration
provided that neither party hereto shall be required to submit to arbitration
claims for injunctive relief. The arbitration shall be conducted in accordance
with the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (the “AAA”), except as amplified or otherwise varied hereby. The
Company and you jointly shall appoint one individual to act as arbitrator within
thirty (30) days of initiation of the arbitration. If the parties shall fail to
appoint such arbitrator as provided above, such arbitrator shall be appointed by
the President of the New York Bar Association and shall be a person who
maintains her principal place of business in the New York metropolitan area and
shall be an attorney, accountant or other professional licensed to practice by
the State of

1

New York who has substantial experience in employment and executive compensation
matters. All fees and expenses of such arbitrator shall be shared equally by the
Company and you. The situs of the arbitration shall be New York City. Any
decision or award of the arbitral tribunal shall be final and binding upon the
parties to the arbitration proceeding. The parties hereto hereby waive to the
extent permitted by law any rights to appeal or to seek review of such award by
any court or tribunal. The arbitration award shall be paid within thirty
(30) days after the award has been made. Judgment upon the award may be entered
in any federal or state court having jurisdiction over the parties and shall be
final and binding. Each party shall be required to keep all proceedings related
to any such arbitration and the final award and judgment strictly confidential;
provided that either party may disclose such award as necessary to enter the
award in a court of competent jurisdiction or to enforce the award, and to the
extent required by law, court order, regulation or similar order.

The Immigration Reform and Control Act of 1986 require that employers must
verify the identity and work authorization of all new employees. You are
therefore requested to complete Section 1 of the attached Form I-9 “Employment
Eligibility Verification” and bring this to us together with one of the original
documents listed in Section 2 under List A to establish identity and employment
eligibility or one from List B to establish identity and one from List C to
establish employment eligibility on your first day of employment.

Also enclosed is a copy of the Company’s standard form Employee Agreement and
Indemnity Agreement for your review and execution. Please return signed copies
along with this offer letter.

You may accept this offer of employment and the terms and conditions thereof by
confirming your acceptance in writing by December 12, 2008. In anticipation of
you accepting this offer, we would like to agree to a start date as soon as
possible. This offer of employment is not a contract or commitment of employment
for any period of time; you remain an “at will” employee should you accept this
offer. Please complete sign and date in the section below, keep one copy of the
letter for your records and return one copy to me along with the signed Employee
Agreement in the enclosed stamped, self-addressed envelope.

We are enthusiastic about your joining us, and believe that our ambitious
business plans and goals will provide every opportunity for you to achieve your
personal and professional objectives. In the meantime, if you have any
questions, please do not hesitate to contact me at 631-435-6360 (office) or at
jim.mulski@smsc.com (email).

We are looking forward to you joining the team to help us take SMSC to the next
level.

Sincerely,

/s/ Jim Mulski
Jim Mulski
SMSC Vice President

Human Resources

Accepted and agreed.

     
Signature:
  /s/ Kris Sennesael
 
   
Date:
  12/9/08
 
   
Starting Date:
  1/5/09
 
   

Enclosures:
Summary of Benefits
401K Plan
Severance Plan
U.S. Domestic Employee Relocation Benefits Guide (Executive Program)
Employee Agreement
Form I-9 page 2

2